DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 112
Applicant’s arguments, see page 2, filed 1 November 2022, with respect to the rejections of claims 1-14 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 1-14 under 35 USC 112 has been withdrawn. 
35 USC 102
Applicant's arguments filed 1 November 2022 have been fully considered but they are not persuasive. Applicant’s primary argument against the primary reference Osol is that Osol “is a ‘rat guard’” and “is not designed, nor able, to divert rain water” (Remarks page 5). Examiner respectfully disagrees. Osol Fig. 1 clearly shows the structure wrapping tightly around the rope 1 and “snugly surrounding the line” [Col. 2 line 15], and therefore the structure is capable of diverting water. It has been held that “if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function” (MPEP 2182), and in this case Osol teaches Applicant’s claimed aperture, flange, rim, and planar disc that goes over the straps of a hammock (see Applicant Fig. 2), and therefore would be capable of diverting water when used in conjunction with a hammock’s straps.  In response to applicant's argument that Osol cannot divert water, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

35 USC 103
Applicant’s arguments regarding the secondary reference Bernhard rely on similar arguments that it is not named a rain diverting device and are not persuasive for the same reasons.
Regarding Claim 9, Applicant argues that the hook and loop fasteners taught by O’Brien cannot be combined with the combination of Osol and Bernhard (Remarks page 7). Examiner respectfully disagrees. In response to applicant's argument that the hook and loop fasteners cannot be combined with the combination of Osol and Bernhard, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, a person having ordinary skill in the art would understand that the structure of the combination of Osol and Bernhard contains moveable components that require securing, and hook and loop fasteners are a known securing mechanism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2617378 to Osol.
	Re Claim 1, Osol teaches:
	A rainwater diversion device for diverting the potential accumulation of rain water onto the bedding surface of a hammock (at least [Title] “guard for mooring lines”.  It is noted that the guard is structurally capable of being used for a hammock line), comprising: a planar disc having a first face and a second face (at least Figs. 1-2), the planar disc further comprising (a) an interior aperture, being a through-hole (at least Fig. 1, the rope passes through the guard), oriented at the center of the planar disc so as to accommodate different sized straps (at least Figs. 1-2 and [Col. 2 lines 15-25] “the two plates are rotated with respect to each other and to retain the plates in proper parallel working relation to each other in an open position”); 
(b) a flange, constructed on both the first face and second face, and which encompasses the interior aperture (at least Figs. 1-3 elements 4 and 10 and [Col. 2 lines 10-30] “The semicircular cylindrical portion 4 is formed on a radius slightly greater than that on which its companion semi-cylindrical portion 5 is formed and which is secured as at 9 to an outside semicircular hollow tube” and [Col. 2 lines 30-35] “the plate 3 is secured as at 12 to the outside tube 10”.); and 
(c) a circumferential rim which encompasses the perimeter of the planar disc (at least Figs. 1-2 element 6 and [Col. 2 lines 15-25] “The marginal edge of the semi-circular plate 3 is turned back on itself to form a track or retaining flange 6 to receive the plate”.).
Re Claim 2, Osol teaches:
	The rainwater diversion device as in Claim 1, wherein the interior aperture comprises a through hole having an orthogonal profile (at least Figs. 1-2 where element 4 comes out of the plane of the disk 2, which means it is orthogonal.).
Re Claim 3, Osol teaches:
The rainwater diversion device as in Claim 1, wherein the interior aperture comprises a through hole having a circular profile (at least Figs. 1-2.).
Re Claim 4, Osol teaches:
The rainwater diversion device as in Claim 1, wherein the interior aperture comprises a through hole having an elliptical profile (at least Figs. 1-2.).
Re Claim 10, Osol teaches:
Where it is desired to divert the potential flow of rain drops along the length of a strap, cable, rope, or other device supporting at least one end of a hammock, there is provided a rainwater diversion device (at least [Title] “guard for mooring lines”.  It is noted that the guard is structurally capable of being used for a hammock line), comprising a planar disc having a first face and a second face (at least Figs. 1-2.), the planar disc further comprising (a) an interior aperture, being a through-hole, oriented at the center of the planar disc (at least Figs. 1-2); 
(b) a flange integral to, and constructed on both the first and second face, the flange corresponding to the contour of the interior aperture (at least Figs. 1-2 elements 4 and 10 and [Col. 2 lines 10-30] “The semicircular cylindrical portion 4 is formed on a radius slightly greater than that on which its companion semi-cylindrical portion 5 is formed and which is secured as at 9 to an outside semicircular hollow tube” and [Col. 2 lines 30-35] “the plate 3 is secured as at 12 to the outside tube 10”.); and (c) an integral circumferential rim encompassing the perimeters of both faces of the planar disc (at least Figs. 1-2 element 6 and [Col. 2 lines 15-25] “The marginal edge of the semi-circular plate 3 is turned back on itself to form a track or retaining flange 6 to receive the plate”.).
Re Claim 11, Osol teaches:
The rainwater diversion device of Claim 10, wherein the interior aperture comprises an orthogonal profile (at least Figs. 1-2 where element 4 comes out of the plane of the disk 2, which means it is orthogonal.).


Re Claim 12, Osol teaches:
The rainwater diversion device of Claim 10, wherein the interior aperture comprises a circular profile (at least Figs. 1-2.).
Re Claim 13, Osol teaches:
The rainwater diversion device of Claim 10, wherein the interior aperture comprises an elliptical profile (at least Figs. 1-2.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Osol in view of US 3056375 to Bernhard.
Re Claim 5, Osol teaches:
A rainwater diversion device for diverting the potential accumulation of rain water onto the bedding surface of a hammock (at least [Title] “guard for mooring lines”.  It is noted that the guard is structurally capable of being used for a hammock line), comprising: a planar disc separable into two semi-circular discs, each connected at a common hinge point (at least Figs. 1-2 and [Col. 2 lines 30-40] “The plate 3 is secured as at 12 to the outside tube  10 and the plate 2 is secured as at 13 to the semicylindrical hub portion 4. By this arrangement the inner tube 11 may rotate freely within the tube”), wherein 
(a) the first semicircular disc has an upper ledge containing a shaped recess said upper ledge being of a length equal to the diameter of the planar disc (at least Fig. 2 and [Col. 2 lines 10-20] “semicircular plates indicated at 2”.); 
(b) the second semicircular disc has a lower ledge containing a shaped recess, said lower ledge being of a length equal to the diameter of the planar disc (at least Fig. 2 and [Col. 2 lines 10-20] “semicircular plates indicated at […] 3”.); 
and (e) an integral circumferential rim constructed about the perimeters of each the first semicircular disc and the second semicircular disc (at least Figs. 1-2 element 6 and [Col. 2 lines 15-25] “The marginal edge of the semi-circular plate 3 is turned back on itself to form a track or retaining flange 6 to receive the plate”.).
Osol does not explicitly teach:
(c) a hinged mechanism constructed so as to connect a first end of the upper ledge to a first end of the lower ledge in a hinged relationship; (d) a clasping mechanism having two compatible opposing surfaces, wherein one surface is affixed to the non-hinged end of the upper ledge and the second surface is affixed to the non-hinged end of the lower ledge such that upon clasping together of the first and second semicircular discs, there is formed a common shaped recess suitable for retention of a strap However, Bernhard teaches: 
(c) a hinged mechanism constructed so as to connect a first end of the upper ledge to a first end of the lower ledge (at least Figs. 1-2) in a hinged relationship; (d) a clasping mechanism having two compatible opposing surfaces, wherein one surface is affixed to the non-hinged end of the upper ledge and the second surface is affixed to the non-hinged end of the lower ledge such that upon clasping together of the first and second semicircular discs, there is formed a common shaped recess suitable for retention of a strap (at least Figs. 1-2 and [Col. 2 lines 4-20] “means 16 for connecting the sections 12, 14 together consists of a suitable pivot element 26 such as a bolt, pin, rivet, or the like, which is provided on the overlapped portion of the section 14 and extends movably through a slot 28 formed in the overlapped portion of the section 12, it being noted that the slot 28 is substantially parallel to the minor axis or dimension of the opening 24”.).
It would have been obvious to a person having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the device taught by Osol with the hinged mechanism taught by Bernhard because both are directed to the same field of endeavor of rope guards and doing so involves the use of a known technique (providing a hinge taught by Bernhard) with a known device (rope guard taught by Osol) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because “The pivot element 26 permits swinging movement of the sections 12, 14 between open and closed positions as well as a lateral displacing movement of either section relative to the other” (Bernhard [Col. 2 lines 10-20]).
Re Claim 6, the combination of Osol and Bernhard teaches:
The rainwater diversion device of Claim 5 (detailed with respect to claim 5). 
Osol further teaches:
wherein the common shaped recess comprises an orthogonal profile (at least Figs. 1-2 where element 4 comes out of the plane of the disk 2, which means it is orthogonal.).
Re Claim 7, the combination of Osol and Bernhard teaches:
The rainwater diversion device of Claim 5 (detailed with respect to claim 5). 
Osol further teaches:
wherein the common shaped recess comprises a circular profile (at least Figs. 1-2).
Re Claim 8, the combination of Osol and Bernhard teaches:
The rainwater diversion device of Claim 5 (detailed with respect to claim 5).  
Osol further teaches:
wherein the common shaped recess comprises an elliptical profile (at least Figs. 1-2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osol in view of Bernhard and further in view of 20050188460 A1 to O’Brien.
Re Claim 9, the combination of Osol and Bernhard teaches:
The rainwater diversion device of Claim 5 (detailed with respect to claim 5). 
The combination of Osol and Bernhard does not explicitly teach:
wherein the clasping mechanism comprises corresponding components of a hook-and-felt fastening mechanism.
However, O’Brien teaches:
wherein the clasping mechanism comprises corresponding components of a hook-and-felt fastening mechanism (at least [0064] “a portion of hook and loop material”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by the combination of Osol and Bernhard with the hook and felt fastening taught by O’Brien because both are directed to the same field of endeavor of rope guards and doing so involves the use of a known technique (providing hook and felt fastening taught by Bernhard) with a known device (rope guard taught by the combination of Osol and Bernhard) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because “Said attachment 62 connects to itself by means of said hook and loop attachment” (O’Brien [0064]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/16/2022